Case 2:18-cv-00526-RWS-RSP Document 261 Filed 12/02/19 Page 1 of 2 PageID #: 14448



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


   SOL IP, LLC,
                  Plaintiff,

          v.

   AT&T MOBILITY LLC,
             Defendant.

          v.                                                 Civil Action No. 2:18-cv-00526-RWS-RSP

   SPRINT COMMUNICATIONS CO L.P.,                                    CONSOLIDATED LEAD CASE
   SPRINT SOLUTIONS, INC., and
   SPRINT SPECTRUM L.P.,                                                 JURY TRIAL DEMANDED
              Defendants.
                                                             Civil Action No. 2:18-cv-00527-RWS-RSP
          v.                                                 Civil Action No. 2:18-cv-00528-RWS-RSP

   CELLCO PARTNERSHIP d/b/a/ VERIZON
   WIRELESS,
             Defendants.

          v.

   ERICSSON INC. and
   NOKIA OF AMERICA CORPORATION,
              Intervenors.


                               DECLARATION OF DANIEL J. SHIH

          I, Daniel J. Shih, declare and state as follows:

          1.      I am an attorney admitted to practice in the state of Washington and before this

   Court. I am counsel of record in this Court for plaintiff in this matter. I make this declaration

   based upon my personal knowledge.

          2.      Attached hereto are true and correct copies of the following documents:

          Exhibit A       U.S. Patent No. 8,774,309



                                                     1
Case 2:18-cv-00526-RWS-RSP Document 261 Filed 12/02/19 Page 2 of 2 PageID #: 14449



         Exhibit B      Ericsson’s Petition for Inter Partes Review of U.S. Patent No. 8,774,309,
                        No. IPR2017-01186, Doc. 1 (Mar. 28, 2017) (highlighted excerpts)

         Exhibit C      U.S. Patent No. 7,251,768

         Exhibit D      Ericsson’s Petition for Inter Partes Review of U.S. Patent No. 7,251,768,
                        No. IPR2017-01197, Doc. 1 (Mar. 29, 2017) (highlighted excerpts)

         Exhibit E      U.S. Reissue Patent No. RE45,230

         Exhibit F      Ericsson’s Petition for Inter Partes Review of U.S. Patent No. RE45,230,
                        No. IPR2017-01219, Doc. 1 (Mar. 30, 2017) (highlighted excerpts)

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on December 2, 2019.

                                                       /s/ Daniel J. Shih
                                                       Daniel J. Shih




                                                   2
